DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/13/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because certain entries do not list a date which is required to evaluate the entries for prior art eligibility.  It has been placed in the application file, but the information referred to therein and denoted with strikethrough has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, and 16-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Boutwell, Jr. (US 2014/0332487).
	In regard to claim 1, Boutwell, Jr. discloses a system for transferring tubular elements, comprising: a first drilling structure (18), wherein the first drilling structure has a first portion of a monorail (12) attached thereto proximate a top portion of the first drilling structure (as attached through 22/14 and “suspended” from a respective frame as described in paragraph 30); a second drilling structure (20), wherein the second drilling structure has a second portion of the monorail attached thereto proximate a top portion of the second drilling structure (as attached through 22/14 and “suspended” from a respective frame as described in paragraph 30); wherein the first drilling structure and the second drilling structure are located proximate to each other (paragraph 26, as in fig 1), and wherein the monorail extends between the first drilling structure and the second drilling structure (fig 1); and wherein the monorail has a movable trolley (38) attached to the monorail and the movable trolley is configured to hold a tubular element (62, as in fig 3-7) or assembly of tubular elements and move from a first position proximate the first drilling structure to a second position proximate the second drilling structure (as in figs 3-7).  
In regard to claim 2, Boutwell, Jr. discloses wherein the movable trolley is movable in response to an operator command (paragraph 45, inherent that trolley moves based on commands as system requires some input to perform actions).  
In regard to claim 3, Boutwell, Jr. discloses wherein the first drilling structure and the second drilling second structure are attached to a first drilling rig and a second drilling rig, respectively, at substantially a same height (as in fig 1, where each 28 comprises a rotary table, or other drilling structure, as in paragraph 30, and may be considered a drilling rig as capable of performing drilling separately).  
In regard to claim 4, Boutwell, Jr. discloses wherein the movable trolley is configured to lift a tubular element or assembly of tubular elements in response to an operator command (as in figs 3-7, where 62 is lifted, as in paragraph 41).  
In regard to claim 5, Boutwell, Jr. discloses wherein the movable trolley is configured to lower a tubular element or assembly of tubular elements in response to an operator command (as in figs 3-7, where 62 is lowered, as in paragraph 41).  
In regard to claim 6, Boutwell, Jr. discloses wherein the first drilling structure is located proximate to a first well borehole that contains a portion of a drillstring (fig 1, as containing 62, where either drilling structure 18,20 may be the first drilling structure).  
In regard to claim 7, Boutwell, Jr. discloses wherein the second drilling structure is located proximate to a second well borehole (28 or 36, fig 1, as containing 62, where either drilling structure 18,20 may be the second drilling structure).  
In regard to claim 8, Boutwell, Jr. discloses wherein the first drilling structure is configured to move a tubular element or assembly of tubular elements from the drillstring in the first well borehole and transfer the tubular element or assembly of tubular elements to the second drilling structure (as in figs 3-7).  
In regard to claim 9, Boutwell, Jr. discloses a method for drilling a well, comprising: positioning a first drilling rig (20/36, as in fig 1) proximate to a surface location for drilling a first wellbore; positioning a second drilling rig (18/28, as in fig 1) proximate to a surface location of a second wellbore and proximate to the first drilling rig, wherein the first drilling rig and the second drilling rig each comprise a structure having a portion of a monorail (12) attached thereto (as attached to each 16/14), wherein the monorail has a movable trolley (38) attached thereto, and wherein the movable trolley is configured to move a tubular element or assembly of tubular elements from the second drilling rig to the first drilling rig (62, as in figs 3-7); with the second drilling rig, breaking out a connection of a tubular element or assembly of tubular elements from a drillstring of the second wellbore (figs 3-4); lifting the tubular element or assembly of tubular element elements (fig 4); and with the movable trolley, moving the tubular element or assembly of tubular elements from a first position from the second drilling rig to a second position at the first drilling rig (figs 4-6).  
In regard to claim 13, Boutwell, Jr. discloses wherein the first drilling rig and the second drilling rig are 200 feet or less from one another (paragraph 26).  
In regard to claim 16, Boutwell, Jr. discloses a system for transferring tubular elements, comprising: a first structure (36) attached to a first drilling rig (20, as in combination 36/20 perform drilling independently from other rig 18/28) for drilling a first well; a second structure (28) attached to a second drilling rig (18) for drilling a second well, wherein the first structure and the second structure are located within 200 feet of one another (paragraph 26); a monorail (12) having a first portion attached to the first structure and a second portion attached to the second structure; and a trolley (38) attached to the monorail, wherein the trolley is configured to hold a tubular or assembly of tubulars (62) and to move from a first position associated with the first structure to a second position associated with the second structure (as in figs 3-6).  
In regard to claim 17, Boutwell, Jr. discloses wherein movement of the trolley is responsive to an operator command (paragraph 45, inherent that trolley moves based on commands as system requires some input to perform actions).  
In regard to claim 18, Boutwell, Jr. discloses wherein the first structure and the second structure are at substantially a same height (fig 1).  
In regard to claim 19, Boutwell, Jr. discloses wherein the trolley is configured to lift the tubular element or assembly of tubular elements in response to an operator command (paragraph 45, inherent that trolley moves based on commands as system requires some input to perform actions).
In regard to claim 20, Boutwell, Jr. discloses wherein the trolley is configured to lower the tubular element or assembly of tubular elements in response to an operator command (paragraph 45, inherent that trolley moves based on commands as system requires some input to perform actions, with lowering as in figs 5-6).
In regard to claim 21, Boutwell, Jr. discloses wherein the first drilling rig is located proximate to a borehole of the first well that contains a portion of a drillstring (128, as in fig 16).  
In regard to claim 22, Boutwell, Jr. discloses wherein the second drilling rig is located proximate to a borehole of the second well (at 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutwell, Jr. alone.
In regard to claim 10, Boutwell, Jr. discloses all the limitations of this claim, as applied to claim 9 above, and including attaching the tubular element or assembly of tubular elements to a drillstring in the first wellbore (figs 16-19); and releasing the tubular element or assembly of tubular elements from the a hoist (fig 21-22, hoist 40).  Boutwell, Jr. does not explicitly disclose moving the movable trolley from the first drilling rig back to the second drilling rig.  However, it is considered obvious to one of ordinary skill in the art before the time of effective filing to move the movable trolley back to the second drilling rig in order to perform further transfer operations of equipment between the wellbores.
In regard to claim 11, Boutwell, Jr. discloses the method as applied to claim 9 above, but does not disclose drilling the first wellbore by the first drilling rig; and tripping out the drillstring from the second wellbore by the second drilling rig.  However, considering that both of the rigs of Boutwell, Jr. are capable of drilling (as being provided with rotary table 28/36), it would have been obvious to one of ordinary skill in the art before the time of effective filing to drill the first wellbore with the first drilling rig, and trip out the drillstring from the second wellbore by the second drilling rig since drilling both wellbore with the equipment provided and transferred between the rigs would facilitate providing the wellbores as shown (at 36/28) with the equipment already disclosed.
In regard to claims 14 and 15, Boutwell, Jr. discloses the method as applied to claim 9 and teaches that the method as taught requires “less time” than convention transfer operations (paragraph 49) and thus it is a known concern to perform methods in an efficient time manner.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of effective filing to perform the method in 60 seconds or less, or from 40 seconds to 90 seconds, in order to complete the operation in an efficient manner minimizing time and thus cost.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutwell, Jr. in view of Pilgrim (US 8,955,602).  Boutwell, Jr. discloses all the limitations of this claim, as applied to claim 9 above, except for automating the method with a computer system executing software instructions stored on the computer system.  Pilgrim discloses a method wherein an operation associated with a rig is automated and performed by a computer system executing software instructions stored on the computer system (col. 12, lines 21+).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a computer with software to automate the method of Boutwell, Jr., as taught by Pilgrim in order to allow efficient performance of the method not requiring an operator input.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,098,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because (for example) instant claim 1 is generic to all that is recited in claim 1 of U.S. Patent No. 11,098,535.  In other words, instant claim 1 of U.S. Patent No. 11,098,535 fully encompasses the subject matter of instant claim 1 and therefore anticipates claim 1.  Since instant claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct. Thus the invention of claim 1 of the patent is in effect a  “species” of the “generic” invention of instant claim 1. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant claim 1 is anticipated (fully encompassed) by claim 1 of the patent, they are not patentably distinct, regardless of any additional subject matter present in claim 1 of the patent.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
10/18/2022